
	
		I
		112th CONGRESS
		1st Session
		H. R. 1144
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Cummings (for
			 himself, Mr. Towns,
			 Mr. Clay, Mrs. Maloney, Ms.
			 Norton, Mr. Kucinich,
			 Mr. Tierney,
			 Mr. Lynch,
			 Mr. Cooper,
			 Mr. Connolly of Virginia,
			 Mr. Quigley,
			 Mr. Davis of Illinois,
			 Mr. Braley of Iowa,
			 Mr. Welch,
			 Mr. Yarmuth,
			 Mr. Murphy of Connecticut, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To increase the transparency of the Federal Government,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Openness in
			 Government Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Federal Advisory Committee Act Amendments
				Sec. 101. Ensuring independent advice and
				expertise.
				Sec. 102. Preventing efforts to circumvent the Federal Advisory
				Committee Act and public disclosure.
				Sec. 103. Increasing transparency of advisory
				committees.
				Sec. 104. Comptroller General review and reports.
				Sec. 105. Application of Federal Advisory Committee Act to
				Trade Advisory Committees.
				Sec. 106. Definitions.
				Sec. 107. Effective date.
				Title II—Presidential Records Act Amendments
				Sec. 201. Procedures for consideration of claims of
				constitutionally based privilege against disclosure.
				Title III—Presidential Library Donation Reform
				Sec. 301. Presidential libraries.
				Title IV—Electronic Message Preservation
				Sec. 401. Preservation of electronic messages.
				Sec. 402. Presidential records.
				Sec. 403. Procedures to prevent unauthorized removal of
				classified records from National Archives.
				Sec. 404. Restrictions on access to presidential
				records.
				Title V—Government Accountability Office Improvement
				Sec. 501. Authority to obtain information.
				Sec. 502. Administering oaths.
				Sec. 503. Agency reports.
			
		IFederal Advisory
			 Committee Act Amendments
			101.Ensuring
			 independent advice and expertise
				(a)Bar on political
			 litmus testsSection 9 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended—
					(1)in the section
			 heading by inserting membership; after
			 advisory
			 committees;;
					(2)by redesignating
			 subsections (b) and (c) as subsections (e) and (f), respectively; and
					(3)by inserting after
			 subsection (a) the following:
						
							(b)Appointments
				made without regard to political affiliation or activityAll
				appointments to advisory committees shall be made without regard to political
				affiliation or political activity, unless required by Federal
				statute.
							.
					(b)Minimizing
			 conflicts of interestSection 9 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is further amended by inserting after subsection (b) (as
			 added by subsection (a)) the following:
					
						(c)Public
				Nominations of Committee MembersPrior to appointing members to an advisory
				committee, the head of an agency shall give interested persons an opportunity
				to suggest potential committee members. The agency shall include a request for
				comments in the Federal Register notice required under subsection (a) and
				provide a mechanism for interested persons to comment through the official Web
				site of the agency. The agency shall consider any comments submitted under this
				subsection in selecting the members of an advisory committee.
						(d)Designation of
				Committee Members
							(1)An individual
				appointed to an advisory committee who is not a full-time or permanent
				part-time officer or employee of the Federal Government shall be designated
				as—
								(A)a special
				government employee, if the individual is providing advice based on the
				individual’s expertise or experience; or
								(B)a representative,
				if the individual is representing the views of an entity or entities outside of
				the Federal Government.
								(2)An agency may not
				designate committee members as representatives to avoid subjecting them to
				Federal ethics rules and requirements.
							(3)The designated
				agency ethics official for each agency shall review the members of each
				advisory committee that reports to the agency to determine whether each
				member’s designation is appropriate, and to redesignate members if appropriate.
				The designated agency ethics official shall certify to the head of the agency
				that such review has been made—
								(A)following the
				initial appointment of members; and
								(B)at the time a
				committee’s charter is renewed, or, in the case of a committee with an
				indefinite charter, every 2 years.
								(4)The head of each
				agency shall inform each individual appointed to an advisory committee that
				reports to the agency whether the individual is appointed as a special
				government employee or as a representative. The agency head shall provide each
				committee member with an explanation of the differences between special
				government employees and representatives and a summary of applicable ethics
				requirements. The agency head, acting through the designated agency ethics
				official, shall obtain signed and dated written confirmation from each
				committee member that the member received and reviewed the information required
				by this paragraph.
							(5)The Director of
				the Office of Government Ethics shall provide guidance to agencies on what to
				include in the summary of ethics requirements required by paragraph (4).
							(6)The head of each
				agency shall, to the extent practicable, develop and implement strategies to
				minimize the need for written determinations under section 208(b)(1) of title
				18, United States Code. Strategies may include such efforts as improving
				outreach efforts to potential committee members and seeking public input on
				potential committee
				members.
							.
				(c)Regulations
			 implementing FACASection 7(c) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by inserting after (c) the
			 following: The Administrator shall promulgate regulations as necessary
			 to implement this Act..
				102.Preventing
			 efforts to circumvent the Federal Advisory Committee Act and public
			 disclosure
				(a)De facto
			 membersSection 4 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended by adding at the end
			 the following:
					
						(d)Treatment of
				individual as memberAn individual who is not a full-time or
				permanent part-time officer or employee of the Federal Government shall be
				regarded as a member of a committee if the individual regularly attends and
				fully participates in committee meetings as if the individual were a member,
				even if the individual does not have the right to vote or veto the advice or
				recommendations of the advisory
				committee.
						.
				(b)SubcommitteesSection 4 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by striking subsection (a) and inserting the
			 following:
					
						(a)ApplicationThe provisions of this Act or of any rule,
				order, or regulation promulgated under this Act shall apply to each advisory
				committee, including any subcommittee or subgroup thereof, except to the extent
				that any Act of Congress establishing any such advisory committee specifically
				provides otherwise. Any subcommittee or subgroup that reports to a parent
				committee established under section 9(a) is not required to comply with section
				9(f). In this subsection, the term subgroup includes any working
				group, task force, or other entity formed for the purpose of assisting the
				committee or any subcommittee of the committee in its
				work.
						.
				(c)Committees
			 created under contractSection 3(2) of the Federal Advisory
			 Committee Act (5 U.S.C. App.) is amended in the matter following subparagraph
			 (C) by adding at the end the following: An advisory committee is
			 considered to be established by an agency, agencies, or the President if it is
			 formed, created, or organized under contract, other transactional authority,
			 cooperative agreement, grant, or otherwise at the request or direction of an
			 agency, agencies, or the President..
				(d)Advisory
			 committees containing special government employeesSection 4 of
			 the Federal Advisory Committee Act (5 U.S.C. App.) is further amended by adding
			 at the end the following new subsection:
					
						(e)Special
				government employeesCommittee members appointed as special
				government employees shall not be considered full-time or permanent part-time
				officers or employees of the Federal Government for purposes of determining the
				applicability of this Act under section
				3(2).
						.
				103.Increasing
			 transparency of advisory committees
				(a)Information
			 requirementSection 11 of the
			 Federal Advisory Committee Act (5 U.S.C. App.) is amended—
					(1)by striking the
			 section designation and heading and inserting the following:
						
							11.Disclosure of
				information
							;
					(2)by redesignating
			 subsection (a) as subsection (d) and in that subsection—
						(A)by inserting the
			 following subsection heading: Availability of Paper Copies of
			 Transcripts.—; and
						(B)by inserting after
			 duplication, the following: paper ;
						(3)by striking
			 (b) and inserting (e)
			 Agency proceeding
			 defined.—; and
					(4)by inserting
			 before subsection (d), as redesignated by paragraph (2), the following new
			 subsections:
						
							(a)In
				generalWith respect to each
				advisory committee, the head of the agency to which the advisory committee
				reports shall make publicly available in accordance with subsection (b) the
				following information:
								(1)The charter of the
				advisory committee.
								(2)A description of
				the process used to establish and appoint the members of the advisory
				committee, including the following:
									(A)The process for
				identifying prospective members.
									(B)The process of
				selecting members for balance of viewpoints or expertise.
									(C)The reason each member was appointed to the
				committee.
									(D)A justification of
				the need for representative members, if any.
									(3)A list of all current members, including,
				for each member, the following:
									(A)The name of any
				person or entity that nominated the member.
									(B)Whether the member
				is designated as a special government employee or a representative.
									(C)In the case of a
				representative, the individuals or entity whose viewpoint the member
				represents.
									(4)A list of all members designated as special
				government employees for whom written certifications were made under section
				208(b) of title 18, United States Code, a copy of each such certification, a
				summary description of the conflict necessitating the certification, and the
				reason for granting the certification.
								(5)Any recusal agreement made by a member or
				any recusal known to the agency that occurs during the course of a meeting or
				other work of the committee.
								(6)A summary of the process used by the
				advisory committee for making decisions.
								(7)Transcripts or
				audio or video recordings of all meetings of the committee.
								(8)Any written
				determination by the President or the head of the agency to which the advisory
				committee reports, pursuant to section 10(d), to close a meeting or any portion
				of a meeting and the reasons for such determination.
								(9)Notices of future
				meetings of the committee.
								(10)Any additional information considered
				relevant by the head of the agency to which the advisory committee
				reports.
								(b) Manner of
				disclosure
								(1)Except as provided in paragraph (2), the
				head of an agency shall make the information required to be disclosed under
				this section available electronically on the official public Internet site of
				the agency at least 15 calendar days before each meeting of an advisory
				committee. If the head of the agency determines that such timing is not
				practicable for any required information, he shall make the information
				available as soon as practicable but no later than 48 hours before the next
				meeting of the committee. An agency may withhold from disclosure any
				information that would be exempt from disclosure under section 552 of title 5,
				United States Code.
								(2)The head of an agency shall make available
				electronically, on the official public Internet site of the agency, a
				transcript or audio or video recording of each advisory committee meeting as
				required by subsection (a)(6) not later than 30 calendar days after the
				meeting.
								(c)Provision of
				information by Administrator of General ServicesThe
				Administrator of General Services shall provide, on the official public
				Internet site of the General Services Administration, electronic access to the
				information made available by each agency under this
				section.
							.
					(b)Charter
			 filingSection 9(f) of the
			 Federal Advisory Committee Act (5 U.S.C. App.), as redesignated by section 101,
			 is amended—
					(1)by striking
			 with (1) the Administrator, and all that follows through
			 , or and inserting (1) with the Administrator
			 and;
					(2)by striking
			 and at the end of subparagraph (I);
					(3)by striking the
			 period and inserting a semicolon at the end of subparagraph (J); and
					(4)by adding at the end the following new
			 subparagraphs:
						
							(K)the authority under which the committee is
				established;
							(L)the estimated number of members and a
				description of the expertise needed to carry out the objectives of the
				committee;
							(M)a description of whether the committee
				will be composed of special government employees, representatives, or members
				from both categories; and
							(N)whether the committee has the
				authority to create subcommittees and if so, the agency official authorized to
				exercise such
				authority.
							.
					104.Comptroller
			 General review and reports
				(a)ReviewThe Comptroller General of the United
			 States shall review compliance by agencies with the Federal Advisory Committee
			 Act, as amended by this title, including whether agencies are appropriately
			 appointing advisory committee members as either special government employees or
			 representatives.
				(b)ReportThe Comptroller General shall submit to the
			 committees described in subsection (c) two reports on the results of the
			 review, as follows:
					(1)The first report
			 shall be submitted not later than one year after the date of promulgation of
			 regulations under section 101.
					(2)The second report
			 shall be submitted not later than five years after such date of promulgation of
			 regulations.
					(c)CommitteesThe
			 committees described in this subsection are the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
				105.Application of
			 Federal Advisory Committee Act to Trade Advisory CommitteesSection 135(f)(2)(A) of the Trade Act of
			 1974 (19 U.S.C. 2155) is amended by striking subsection (a) and (b) of
			 sections 10 and 11 of the Federal Advisory Committee Act and inserting
			 subsections (a) and (b) of section 10 and subsections (a)(7), (a)(8),
			 (a)(9), (d), and (e) of section 11 of the Federal Advisory Committee
			 Act.
			106.DefinitionsSection 3 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) is amended by adding at the end the following new
			 paragraph:
				
					(5)The term
				special Government employee has the same meaning as in section
				202(a) of title 18, United States
				Code.
					.
			107.Effective
			 dateThis title shall take
			 effect 30 days after the date of the enactment of this Act.
			IIPresidential
			 Records Act Amendments
			201.Procedures for
			 consideration of claims of constitutionally based privilege against
			 disclosure
				(a)In
			 generalChapter 22 of title 44,
			 United States Code, is amended by adding at the end the following:
					
						2208.Claims of
				constitutionally based privilege against disclosure
							(a)(1)When the Archivist
				determines under this chapter to make available to the public any Presidential
				record that has not previously been made available to the public, the Archivist
				shall—
									(A)promptly provide notice of such
				determination to—
										(i)the former President during whose
				term of office the record was created; and
										(ii)the incumbent President;
				and
										(B)make the notice available to the
				public.
									(2)The notice under paragraph
				(1)—
									(A)shall be in writing; and
									(B)shall include such information as may
				be prescribed in regulations issued by the Archivist.
									(3)(A)Upon the expiration of
				the 60-day period (excepting Saturdays, Sundays, and legal public holidays)
				beginning on the date the Archivist provides notice under paragraph (1)(A), the
				Archivist shall make available to the public the Presidential record covered by
				the notice, except any record (or reasonably segregable part of a record) with
				respect to which the Archivist receives from a former President or the
				incumbent President notification of a claim of constitutionally based privilege
				against disclosure under subsection (b).
									(B)A former President or the incumbent
				President may extend the period under subparagraph (A) once for not more than
				30 additional days (excepting Saturdays, Sundays, and legal public holidays) by
				filing with the Archivist a statement that such an extension is necessary to
				allow an adequate review of the record.
									(C)Notwithstanding subparagraphs (A) and
				(B), if the 60-day period under subparagraph (A), or any extension of that
				period under subparagraph (B), would otherwise expire during the 6-month period
				after the incumbent President first takes office, then that 60-day period or
				extension, respectively, shall expire at the end of that 6-month period.
									(b)(1)For purposes of this section, the decision
				to assert any claim of constitutionally based privilege against disclosure of a
				Presidential record (or reasonably segregable part of a record) must be made
				personally by a former President or the incumbent President, as
				applicable.
								(2)A former President or the incumbent
				President shall notify the Archivist, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Committee on Homeland Security
				and Governmental Affairs of the Senate of a privilege claim under paragraph (1)
				on the same day that the claim is asserted under such paragraph.
								(c)(1)If a claim of constitutionally based
				privilege against disclosure of a Presidential record (or reasonably segregable
				part of a record) is asserted under subsection (b) by a former President, the
				Archivist shall consult with the incumbent President, as soon as practicable
				during the period specified in paragraph (2)(A), to determine whether the
				incumbent President will uphold the claim asserted by the former
				President.
								(2)(A)Not later than the end of the 30-day period
				beginning on the date of which the Archivist receives notification from a
				former President of the assertion of a claim of constitutionally based
				privilege against disclosure, the Archivist shall provide notice to the former
				President and the public of the decision of the incumbent President under
				paragraph (1) regarding the claim.
									(B)If the incumbent President upholds the
				claim of privilege asserted by the former President, the Archivist shall not
				make the Presidential record (or reasonably segregable part of a record)
				subject to the claim publicly available unless—
										(i)the incumbent President withdraws the
				decision upholding the claim of privilege asserted by the former President;
				or
										(ii)the Archivist is otherwise directed
				by a final court order that is not subject to appeal.
										(C)If the incumbent President determines not
				to uphold the claim of privilege asserted by the former President, or fails to
				make the determination under paragraph (1) before the end of the period
				specified in subparagraph (A), the Archivist shall release the Presidential
				record subject to the claim at the end of the 90-day period beginning on the
				date on which the Archivist received notification of the claim, unless
				otherwise directed by a court order in an action initiated by the former
				President under section 2204(e) of this title or by a court order in another
				action in Federal court.
									(d)The Archivist
				shall not make publicly available a Presidential record (or reasonably
				segregable part of a record) that is subject to a privilege claim asserted by
				the incumbent President unless—
								(1)the incumbent
				President withdraws the privilege claim; or
								(2)the Archivist is
				otherwise directed by a final court order that is not subject to appeal.
								(e)The Archivist
				shall adjust any otherwise applicable time period under this section as
				necessary to comply with the return date of any congressional subpoena,
				judicial subpoena, or judicial
				process.
							.
				(b)RestrictionsSection
			 2204 of title 44, United States Code (relating to restrictions on access to
			 presidential records) is amended by adding at the end the following new
			 subsection:
					
						(f)The Archivist
				shall not make available any original presidential records to any individual
				claiming access to any presidential record as a designated representative under
				section 2205(3) if that individual has been convicted of a crime relating to
				the review, retention, removal, or destruction of records of the
				Archives.
						.
				(c)Conforming
			 amendments(1)Section 2204(d) of title
			 44, United States Code, is amended by inserting , except section
			 2208, after chapter.
					(2)Section 2205 of title 44, United
			 States Code, is amended by inserting and 2208 after
			 2204,
					(3)Section 2207 of title 44, United
			 States Code, is amended in the second sentence by inserting , except
			 section 2208, after chapter.
					(d)Clerical
			 amendmentThe table of sections at the beginning of chapter 22 of
			 title 44, United States Code, is amended by adding at the end the
			 following:
					
						
							2208. Claims of constitutionally based
				privilege against
				disclosure.
						
						.
				(e)Rule of
			 constructionNothing in the amendment made by subsection (c)(3)
			 shall be construed to—
					(1)affect the
			 requirement of section 2207 of title 44, United States Code, that Vice
			 Presidential records shall be subject to chapter 22 of that title in the same
			 manner as Presidential records; or
					(2)affect any claim
			 of constitutionally based privilege by a President or former President with
			 respect to a Vice Presidential record.
					IIIPresidential
			 Library Donation Reform
			301.Presidential
			 libraries
				(a)In
			 GeneralSection 2112 of title 44, United States Code, is amended
			 by adding at the end the following new subsection:
					
						(h)(1)Any Presidential library
				fundraising organization shall submit on a quarterly basis, in accordance with
				paragraph (2), information with respect to every contributor who gave the
				organization a contribution or contributions (whether monetary or in-kind)
				totaling $200 or more for the quarterly period.
							(2)For purposes of paragraph (1)—
								(A)the entities to which information shall be
				submitted under that paragraph are the Administration, the Committee on
				Oversight and Government Reform of the House of Representatives, and the
				Committee on Homeland Security and Governmental Affairs of the Senate;
								(B)the dates by which information shall
				be submitted under that paragraph are April 15, July 15, October 15, and
				January 15 of each year and of the following year (for the fourth quarterly
				filing);
								(C)the requirement to submit information
				under that paragraph shall continue until the later of the following
				occurs:
									(i)The Archivist has accepted, taken
				title to, or entered into an agreement to use any land or facility for the
				archival depository.
									(ii)The President whose archives are
				contained in the depository no longer holds the Office of President and a
				period of four years has expired (beginning on the date the President left the
				Office).
									(3)In this subsection:
								(A)The term Presidential library
				fundraising organization means an organization that is established for
				the purpose of raising funds for creating, maintaining, expanding, or
				conducting activities at—
									(i)a Presidential archival depository;
				or
									(ii)any facilities relating to a
				Presidential archival depository.
									(B)The term information
				means the following:
									(i)The amount or value of each
				contribution made by a contributor referred to in paragraph (1) in the quarter
				covered by the submission.
									(ii)The source of each such
				contribution, and the address of the entity or individual that is the source of
				the contribution.
									(iii)If the source of such a
				contribution is an individual, the occupation of the individual.
									(iv)The date of each such
				contribution.
									(4)The Archivist shall make available to the
				public through the Internet (or a successor technology readily available to the
				public) as soon as is practicable after each quarterly filing any information
				that is submitted under paragraph (1). The information shall be made available
				without a fee or other access charge, in a searchable, sortable, and
				downloadable database.
							(5)(A)It shall be unlawful for
				any person who makes a contribution described in paragraph (1) to knowingly and
				willfully submit false material information or omit material information with
				respect to the contribution to an organization described in such
				paragraph.
								(B)The penalties described in section
				1001 of title 18, United States Code, shall apply with respect to a violation
				of subparagraph (A) in the same manner as a violation described in such
				section.
								(6)(A)It shall be unlawful for
				any Presidential library fundraising organization to knowingly and willfully
				submit false material information or omit material information under paragraph
				(1).
								(B)The penalties described in section
				1001 of title 18, United States Code, shall apply with respect to a violation
				of subparagraph (A) in the same manner as a violation described in such
				section.
								(7)(A)It shall be unlawful for
				a person to knowingly and willfully—
									(i)make a contribution described in
				paragraph (1) in the name of another person;
									(ii)permit his or her name to be used to
				effect a contribution described in paragraph (1); or
									(iii)accept a contribution described in
				paragraph (1) that is made by one person in the name of another person.
									(B)The penalties set forth in section
				309(d) of the Federal Election Campaign Act of
				1971 (2 U.S.C. 437g(d)) shall apply to a violation of subparagraph
				(A) in the same manner as if such violation were a violation of section
				316(b)(3) of such Act (2 U.S.C. 441b(b)(3)).
								(8)The Archivist shall promulgate
				regulations for the purpose of carrying out this
				subsection.
							.
				(b)ApplicabilitySection
			 2112(h) of title 44, United States Code (as added by subsection (a))—
					(1)shall apply to an
			 organization established for the purpose of raising funds for creating,
			 maintaining, expanding, or conducting activities at a Presidential archival
			 depository or any facilities relating to a Presidential archival depository
			 before, on or after the date of the enactment of this Act; and
					(2)shall only apply
			 with respect to contributions (whether monetary or in-kind) made after the date
			 of the enactment of this Act.
					IVElectronic
			 Message Preservation
			401.Preservation of
			 electronic messages
				(a)Requirement for
			 Preservation of Electronic Messages
					(1)In
			 generalChapter 29 of title 44, United States Code, is amended by
			 adding at the end the following new section:
						
							2911.Electronic
				messages
								(a)Regulations
				RequiredNot later than 18
				months after the date of the enactment of this section, the Archivist shall
				promulgate regulations governing agency preservation of electronic messages
				that are records. Such regulations shall, at a minimum—
									(1)require the
				electronic capture, management, and preservation of such electronic records in
				accordance with the records disposition requirements of chapter 33 of this
				title;
									(2)require that such
				electronic records are readily accessible for retrieval through electronic
				searches;
									(3)establish
				mandatory minimum functional requirements for electronic records management
				systems to ensure compliance with the requirements in paragraphs (1) and
				(2);
									(4)establish a
				process to certify that Federal agencies’ electronic records management systems
				meet the functional requirements established under paragraph (3); and
									(5)include timelines
				for agency compliance with the regulations that ensure compliance as
				expeditiously as practicable but not later than four years after the date of
				the enactment of this section.
									(b)Coverage of
				Other Electronic RecordsTo the extent practicable, the
				regulations promulgated under subsection (a) shall also include requirements
				for the capture, management, and preservation of other electronic
				records.
								(c)Compliance by
				Federal AgenciesEach Federal agency shall comply with the
				regulations promulgated under subsection (a).
								(d)Review of
				Regulations RequiredThe Archivist shall periodically review and,
				as necessary, amend the regulations promulgated under this section.
								(e)Reports on
				Implementation of Regulations
									(1)Agency report to
				archivistNot later than four years after the date of the
				enactment of this section, the head of each Federal agency shall submit to the
				Archivist a report on the agency’s compliance with the regulations promulgated
				under this section.
									(2)Archivist report
				to congressNot later than 90 days after receipt of all reports
				required by paragraph (1), the Archivist shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives a report on
				Federal agency compliance with the regulations promulgated under this
				section.
									.
					(2)Clerical
			 amendmentThe table of sections for chapter 29 of title 44,
			 United States Code, is amended by adding after the item relating to section
			 2910 the following new item:
						
							
								2911. Electronic
				messages.
							
							.
					(b)DefinitionsSection
			 2901 of title 44, United States Code, is amended—
					(1)by striking
			 and at the end of paragraph (14);
					(2)by striking the
			 period at the end of paragraph (15) and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
						
							(16)the term
				electronic messages means electronic mail and other electronic
				messaging systems that are used for purposes of communicating between
				individuals; and
							(17)the term
				electronic records management system means software designed to
				manage electronic records, including by—
								(A)categorizing and
				locating records;
								(B)ensuring that
				records are retained as long as necessary;
								(C)identifying
				records that are due for disposition; and
								(D)ensuring the
				storage, retrieval, and disposition of
				records.
								.
					402.Presidential
			 records
				(a)Additional
			 Regulations Relating to Presidential Records
					(1)In
			 generalSection 2206 of title 44, United States Code, is
			 amended—
						(A)by striking
			 and at the end of paragraph (3);
						(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(5)provisions for
				establishing standards necessary for the economical and efficient management of
				electronic Presidential records during the President’s term of office,
				including—
									(A)records management
				controls necessary for the capture, management, and preservation of electronic
				messages;
									(B)records management
				controls necessary to ensure that electronic messages are readily accessible
				for retrieval through electronic searches; and
									(C)a process to
				certify the electronic records management system to be used by the President
				for the purposes of complying with the requirements in subparagraphs (A) and
				(B).
									.
						(2)DefinitionSection
			 2201 of title 44, United States Code, is amended by adding at the end the
			 following new paragraphs:
						
							(5)The term
				electronic messages has the meaning provided in section 2901(16)
				of this title.
							(6)The term
				electronic records management system has the meaning provided in
				section 2901(17) of this
				title.
							.
					(b)Certification of
			 President’s Management of Presidential Records
					(1)Certification
			 requiredChapter 22 of title 44, United States Code, as amended
			 by section 201, is further amended by adding at the end the following new
			 section:
						
							2209.Certification
				of the President’s management of Presidential records
								(a)Annual
				CertificationThe Archivist shall annually certify whether the
				electronic records management controls established by the President meet
				requirements under sections 2203(a) and 2206(5) of this title.
								(b)Report to
				CongressThe Archivist shall report annually to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Oversight and Government Reform of the House of Representatives on the status
				of the
				certification.
								.
					(2)Clerical
			 amendmentThe table of sections for chapter 22 of title 44,
			 United States Code, as amended by section 201, is further amended by adding at
			 the end the following new item:
						
							
								2209. Certification of the President's
				management of Presidential
				records.
							
							.
					(c)Report to
			 CongressSection 2203(f) of title 44, United States Code, is
			 amended by adding at the end the following:
					
						(4)One year following the conclusion of
				a President’s term of office, or if a President serves consecutive terms one
				year following the conclusion of the last term, the Archivist shall submit to
				the Committee on Homeland Security and Governmental Affairs of the Senate and
				the Committee on Oversight and Government Reform of the House of
				Representatives a report on—
							(A)the volume and format of electronic
				Presidential records deposited into that President’s Presidential archival
				depository; and
							(B)whether the electronic records
				management controls of that President met the requirements under sections
				2203(a) and 2206(5) of this
				title.
							.
				(d)Effective
			 DateThe amendments made by this section shall take effect one
			 year after the date of the enactment of this Act.
				403.Procedures to
			 prevent unauthorized removal of classified records from National
			 Archives
				(a)In
			 generalThe Archivist of the
			 United States shall prescribe internal procedures to prevent the unauthorized
			 removal of classified records from the National Archives and Records
			 Administration or the destruction or damage of such records, including when
			 such records are accessed or searched electronically. The procedures shall
			 apply to all National Archives and Records Administration facilities authorized
			 to store classified records and include the following prohibitions:
					(1)No person, other
			 than covered personnel, shall view classified records in any room that is not
			 secure except in the presence of National Archives and Records Administration
			 personnel or under video surveillance.
					(2)No person, other
			 than covered personnel, shall at any time be left alone with classified
			 records, unless that person is under video surveillance.
					(3)No person, other
			 than covered personnel, shall conduct any review of classified records while in
			 the possession of any cell phone or other personal communication device.
					(4)All persons seeking access to review
			 classified records, as a precondition to such access, must consent to a search
			 of their belongings upon conclusion of their records review.
					(5)All notes and other writings prepared by
			 persons other than covered personnel during the course of a review of
			 classified records shall be retained by the National Archives and Records
			 Administration in a secure facility until such notes and other writings are
			 determined to be unclassified, are declassified, or are securely transferred to
			 another secure facility.
					(b)DefinitionsIn
			 this section:
					(1)The term
			 records has the meaning provided in section 3301 of title 44,
			 United States Code.
					(2)The term
			 covered personnel means any individual—
						(A)who has an
			 appropriate and necessary reason for accessing classified records, as
			 determined by the Archivist; and
						(B)who is
			 either—
							(i)an
			 officer or employee of the Federal Government with appropriate security
			 clearances; or
							(ii)any personnel with appropriate security
			 clearances of a Federal contractor authorized in writing to act for purposes of
			 this section by an officer or employee of the Federal Government.
							404.Restrictions on
			 access to presidential recordsSection 2204 of title 44, United States Code
			 (relating to restrictions on access to presidential records) is amended by
			 adding at the end the following new subsection:
				
					(f)The Archivist shall not make available any
				original presidential records to any individual claiming access to any
				presidential record as a designated representative under section 2205(3) of
				this title if that individual has been convicted of a crime relating to the
				review, retention, removal, or destruction of records of the
				Archives.
					.
			VGovernment
			 Accountability Office Improvement
			501.Authority to
			 obtain information
				(a)Authority To
			 obtain recordsSection 716 of title 31, United States Code, is
			 amended in subsection (a)—
					(1)by striking
			 (a) and inserting (2); and
					(2)by inserting after
			 the section heading the following:
						
							(a)(1)The Comptroller General
				is authorized to obtain such agency records as the Comptroller General requires
				to discharge his duties (including audit, evaluation, and investigative
				duties), including through the bringing of civil actions under this section. In
				reviewing a civil action under this section, the court shall recognize the
				continuing force and effect of the authorization in the preceding sentence
				until such time as the authorization is repealed pursuant to
				law.
								.
					(b)Copies and
			 interviewsSection 716(a) of title 31, United States Code, as
			 amended by subsection (a), is further amended in the second sentence of
			 paragraph (2) by striking inspect an agency record and inserting
			 inspect, and make and retain copies of, an agency record and interview
			 agency officers and employees.
				(c)Rules of
			 constructionSection 716 of title 31, United States Code, is
			 amended by adding at the end the following new subsection:
					
						(f)No provision of any law in existence on the
				date of the enactment of this section or enacted after such date shall be
				construed to limit, amend, or supersede the authority of the Comptroller
				General to obtain any information, to inspect any record, or to interview any
				officer or employee under this section, except to the extent such provision
				expressly and specifically refers to this section and provides for such
				limitation, amendment, or
				supersession.
						.
				502.Administering
			 oathsParagraph (4) of section
			 711 of title 31, United States Code, is amended to read as follows:
				
					(4)administer oaths to witnesses, except that,
				in matters other than auditing and settling accounts, the authority of an
				officer or employee to administer oaths to witnesses pursuant to a delegation
				under paragraph (2) shall not be available without the prior express approval
				of the Comptroller General (or a
				designee).
					.
			503.Agency
			 reportsSection 720(b) of
			 title 31, United States Code, is amended—
				(1)in the matter
			 preceding paragraph (1), by inserting or planned after
			 action taken; and
				(2)by amending
			 paragraph (1) to read as follows:
					
						(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Operations of the House of Representatives, the congressional committees with
				jurisdiction over the agency program or activity that is the subject of the
				recommendation, and the Government Accountability Office before the 61st day
				after the date of the report;
				and
						.
				
